DETAILED ACTION
This action is in response to the amendments filed on August 17th, 2022. A summary of this action:
Claims 1-11 have been presented for examination.
Claims 1 was amended
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the § 103 Rejection
	In view of the amendments and supporting arguments, the § 103 rejection is withdrawn.

Regarding the § 101 Rejection
The rejection is maintained, and has been clarified below as was necessitated by amendment.

Applicant submits (Remarks, page 9): “Particularly, amended claim 1 newly recites "wherein an impact of non-local scattering is captured by multiplying local self-energies by scaling factors so as to mimic an effect of non-local self-energies, the scaling factors being determined using Fermi's golden rule." This improvement is demonstrated experimentally and discussed in detail in specification at least at paragraphs [0062] through [0071].”

Examiner’s response: 
	This is an improvement in the judicial exception itself ---– the presently claimed invention is still directed towards an abstract idea without significantly more.
See ¶ 55: “Despite the ability to simulate off-diagonal elements of self-energy with non-local recursive Green's function approach, only a couple of off-diagonal elements can be calculated for a reasonable device in multi-band basis due to the enormous computational load. A compensation/scaling factor for the self-energies will be extremely useful in this regard where we can multiply the local self-energies (which are computationally cheap) with the appropriate scaling factor to account for the effect of non-locality… In this regard, a physics based scaling factor approach is developed to capture the effect of non-locality. Scaling factors are calculated based off of the Fermi's golden rule for the corresponding device under interest and the respective factor is multiplied with diagonal self-energy so that it mimics the actual non-local self-energy which is numerically challenging to solve for a realistic device.” – this conveys an improvement in the abstract idea itself, not an improvement in technology. ¶¶ 60-71 provide a discussion on an example application of the claimed method to a specific device, and further clarify on this being an improvement to the abstract idea itself.    
See MPEP § 2106.05(I): “("a claim for a new abstract idea is still an abstract idea…")”
	To clarify, see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).” 

Applicant submits (remarks, pages 10-12): “The claimed invention solves a problem in the technical field of particle system simulations using a computer system. Particularly, as described in the specification, in prior techniques for simulating many particle systems "particle-particle correlations that extend beyond the limits of a single segment or a few segments are not solved" (Specification at par. 0003)… Particularly, the scaling factor predicted from Fermi's golden rule agree quite well with a complete non-local simulation and capture he actual non-local scattering quite accurately (par. 0063 and 0069). This scaling factor approach captures not only the non-local scattering current accurately but also the density profile (par. 0067). In this way, the invention improves upon conventional techniques in the technical field of particle system simulations by providing greater accuracy without the computational load of a 'complete' nonlocal simulation… Based on the above, it is clear that claimed invention solves a technological problem in the technical field of particle system simulations [See Enfish v. Microsoft (2016) and McRo v. Bandai Namco (2016) in which the courts looked to the specification to determine that the technical improvements realized by the invention provide an improvement to technology].”

Examiner’s response: 
The Examiner respectfully disagrees – see above, specifically MPEP §2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”  - the present claimed invention is an abstract idea without significantly more. The argued improvement is merely an improvement in the judicial exception of an abstract idea itself.  
	See MPEP § 2106.04(I): “…The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"”) 
	 
 Applicant submits (remarks, pages 12-13): “The claims recite a particular set of rules for solving a technological problem in the technical field of particle system simulations using computer systems. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. § 101… The court in McRO indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process… The limitations of the claims are clearly analogous to those of McRO because they also recite specific limited rules that embody a specific solution to a particular problem”

Examiner’s response: 
	McRo is not analogous; see MPEP § 2106.05(a): “For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”, later clarified in MPEP § 2106.05(a)(II). 
	The present specification contains no such disclosure – as such neither the claimed “Fermi’s golden rule” (¶ 55 of the specification) nor any other feature recited in the claims are not a “particular rules recited in the claim enabled the automation of … tasks that previously could only be performed subjectively by humans”; hence McRo is not analogous to the present case. 

Applicant submits (remarks, pages 14): “Even if claim 1 is directed to an abstract idea, the claims clearly recite additional limitations which amount to significantly more than the abstract idea. Particularly, courts have found limitations to qualify as "significantly more" or an "inventive concept" when recited in a claim that includes improvements to the functioning of a computer or any other technology or technical field (MPEP at §2106.05 A).”

Examiner’s response: The Examiner respectfully disagrees – see above. 

Priority
	See MPEP § 2163(II)(A)(3)(b): “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure…If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied”
	The instant priority claim to US Provisional Patent Application # 62/738,730 is denied, because the present claims now recite, in part: …(e) solving the user-defined rank discretized non-equilibrium Green's function method with a recursive Green's function method, thereby producing a plurality of Green's functions, wherein an impact of non-local scattering is captured by multiplying local self- energies by scaling factors so as to mimic an effect of non-local self-energies, the scaling factors being determined using Fermi's golden rule;…
	To clarify, the provisional application discloses claims similar to the original claims as filed and a 16 page appendix, wherein pages 41-45 of the Appendix discuss various aspects of the Nonlocal scattering in § 4.2.2 which is titled “Recursive Green’s Function Algorithm Overview”. The provisional application does not provide sufficient written description support for the presently amended limitation now recited in claim 1, as noted above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of an article of manufacture. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
	(a) discretizing a ... particle system into a first plurality  of basis functions, thereby producing a discretized ... particle system;
	(b) partitioning the discretized ... particle system into a plurality of subsystems, each subsystem of the plurality of subsystems being connected with at most two other subsystems of the plurality of subsystems, wherein each basis function of the first plurality of basis functions corresponds to a respective subsystem of the plurality of subsystems;
	(c) determining a respective second plurality  of basis functions for each subsystem of the plurality of subsystems, wherein each function of the respective second plurality of functions describes an aspect of the ... particle system, wherein the respective second plurality  of basis functions is user defined;
	367983-02 (1743-0293) Serial No. 16/588,046 (d) transforming, for at least one subsystem of the plurality of subsystems, at least a portion of a discretized non-equilibrium Green's function method into the respective second plurality  of basis functions, thereby producing a user-defined rank discretized non- equilibrium Green's function method;
	  (e) solving the user-defined rank discretized non-equilibrium Green's function method with a recursive Green's function method, thereby producing a plurality of Green's functions, wherein an impact of non-local scattering is captured by multiplying local self-energies by scaling factors so as to mimic an effect of non-local self-energies, the scaling factors being determined using Fermi's golden rule;
	(f) transforming at least a portion of the plurality of Green's functions into the first plurality  of basis functions;
	and (g) extracting a plurality of observables in the ... particle system represented in the first plurality  of basis functions by applying a respective operator on a corresponding Green's function of the plurality of Green's functions. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory machine-readable storage medium ... the non-transitory machine-readable storage medium storing a machine-readable program that, when executed on a processing system, causes the processing system to perform a procedure comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for modeling a many particle system, ...many particle

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A non-transitory machine-readable storage medium ... the non-transitory machine-readable storage medium storing a machine-readable program that, when executed on a processing system, causes the processing system to perform a procedure comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for modeling a many particle system, ...many particle

As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mathematical concept. 
Claim 2 recites a listing of various “basis functions” that the many particle system is discretized in – this listing is merely a listing of mathematical methods for the mathematical concept to use 
Claim 3 recites an extensive listing of fundamental particles [e.g., electronics, photons, fermions, Bosons] that the system is applied to, as well as mathematical functions that describe certain math functions for particle(s) under specific conditions [e.g., Bloch waves, Cooper pairs] – this is merely reciting what particles, and/or mathematical descriptions for particles, are in the many particle system. E.g., that there are “electrons” or other well-known particles [e.g., photons] that are in the many particle system. To clarify, this claim is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 4 recites another step in the mathematical concept. 
Claim 4 merely recites mathematical methods for “determining a second set of basis functions”, e.g. “using eigenfunctions”, “using a subset”
Claim 5 recites a part of the mathematical concept
Claim 5 is merely reciting portions of a matrix
Claim 6 recites a part of the mathematical concept
Claim 6 is merely recites a listing of aspects of the many particle system, and to clarify as per claim 1: “wherein each function of the plurality of functions describes an aspect”
Claim 7 recites a part of the mathematical concept – this merely recites that the entire system has mathematical functions applied to it
Claim 8 recites another step in the mathematical concept – claim 8 recites steps in the math concept, e.g. transforming the mathematical “Green’s function”
Claim 9 recites another step in the mathematical concept – this merely recites a listing of mathematical solution techniques
Claim 10 recites another step in the mathematical concept - claim 10 recites steps in the math concept, e.g. transforming the mathematical “Green’s function”
Claim 11 recites a part of the mathematical concept – this merely recites a listing of “operator[s]” which as recited in claim 1: “by applying a respective operator on a corresponding Green's function of the plurality of Green's functions”

As such, the claims are directed towards a mathematical concept without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarangapani et al., “Non-equilibrium Green’s function method: Band tail formation in non-local polar optical phonon scattering”, published in INTERNATIONAL WORKSHOP ON COMPUTATIONAL NANOTECHNOLOGY Abstract Book; June 5th-9th 2017; Windermere, UK – see pages 107-108, including the last paragraph on page 107
Rhyner, “Quantum Transport Beyond the Ballistic Limit”, PhD Dissertation, ETH Zurich, 2015, see page 55 equation 4.12 and the surrounding description
Sadeghi, “Theory of electron, phonon and spin transport in nanoscale quantum devices”, 2018 – see page 21, col. 2, ¶ 1
Sarangapani, “QUANTITATIVE PREDICTION OF NON-LOCAL MATERIAL AND TRANSPORT PROPERTIES THROUGH QUANTUM SCATTERING MODELS”, PhD Dissertation, Dec. 2018, Purdue University, see chapter 4, section 4.3 starting on page 67 – this is a publication by the instant assignee
Kim, “Electrical Transport in Nanoscale Semiconductors: A Quantum Transport Approach”, 2017, PhD Dissertation, University of California, Berkley, see pages 36-37
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2147